Order entered October 21, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01194-CV

                           IN RE HARVEY CATHCART, Relator

                Original Proceeding from the Criminal District Court No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. F14-76880-K

                                           ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Based on the Court’s opinion of this date, we DENY relator’s September 25, 2019

petition for writ of mandamus.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE